Title: William Fontaine to Thomas Jefferson, 16 September 1809
From: Fontaine, William
To: Jefferson, Thomas


          
            Sir Hanover 16th Septr 1809 
            I fear it is to be numbered among the unfortunate incidents of my life that I accepted the invitation of Mr Randolph to call at Montecello—My mind is tortured with the apprehension that there was something in my Demeanor, something in the heedless freedom of my conversation, that was calculated to give offence, to inflict a wound upon the feelings of persons of the first rank in Society—a trespass upon Decorum, in certain circles, excites as much disgust, if it does not as much abhorrence as a breach of morality—when I unguardedly offend in this respect, very severe is the pennance which I suffer— It is a general impression only which I have, from my own reflection, upon an imperfect recollection of paiticulars—for tis like a dream—not a whisper has reached me—nor do I suppose it possible that such characters will ever condescend to speak of my weakness—So far as I may have trespassed upon the Rules of Decorum, & have forgotten the Distinctions of Character, I must be viewed as a rude & insinseble Clown by those who have had no previous knowledge of me—This I must be content to suffer—but that which paiticularly distresses me, is the apprehension, that you, who I trust have seen me in another & a better form, you with whose acquaintance, & at one period, with whose friendship, I have been honoured, may possibly asscribe any trespasses upon propriety to personal disrespect—It is this consideration that brings the determination to make this address to you—I am incapable of addressing base adulation to any man upon Earth—not even to him who has enjoyed the highest honours which an enlightened, free & grateful People could confer—to him who has bestowed a long life of eminent & faithful services to upon his Country—But when injured feelings have their just claims, & my wounded spirit seeks relief, I can & may with propriety speak the Truth—Then, tis a solemn truth that you have enjoyed, and still possess the best affections of my heart, & my most profound personal respect
            To reconcile this with any appearances that may unfortunately have been recently exhibited, permit me to speak another Truth—Nature has given me the most inflammatory constitution—My Family have gone off with appoplexies, & other inflammatory diseases—I am the solitary member of a House of thirteen (my Fathers) that lives—slight excitement, under paiticular circumstances, brings to me that rapid flow of the blood & Spirits, which destroys the guard of discretion, levels distinctions, & hurries me into blunders; and this predisposition has exposed me to a thousand scrapes, some ridiculous, some most serious—The extream heat of the Sun beating upon my feeble body, was a good preparation, for the powerful operation of a glass or two of wine—the excessive heat & the fatigue of the evenings duration, were quite sufficient for an equal effect from a single glass of Spirit & water—
            I do not plead excess—the apology would leave me worse implicated, perhaps, than the supposed offence—No man need be more regularly temperate—knowing my weakness, I am (ordinarily) studiously & habitually guarded—
            
            Such an address as this, I am aware, would to any man be, but is especially so to him who possesses the first distinction in our Country, paiticularly delicate—but delicate as the subject is, so well do I know the goodness of your heart, that I hesitate not one moment in making it—It is necessary for the quiet of my mind, and, what with me is equally impressive, making as an evidence of the respect I bear you—I know it will be received as a whisper in the ear—
            To sin & repent, & sin again, if it be not our common Nature, is my unhappy Lot—It is the Attribute of superiour Natures, of generous & magnanimous Spirits, to be prepared with benevolence & charity to meet the first approaches of Contrition—However heedless then I may have been, this honest, simple & candid exposition, I have no doubt will take me on such ground as I have any claim to have stood at any time—It is only your indulgent consideration of any errorr committed that I ask—It is not likely that I shall ever have the pleasure to see you again—& most improbable that I shall fall in the way of those other eminent personages, before whom I may have exposed myself in my old Age as nothing but business of moment takes me from that retirement which affliction has made me seek—Be that as it may, I shall remain with unabated esteem & respect,
            yr most obedt Servt W. Fontaine
          
          
            P.S. I wished & expected to have met with Mr Randolph, through whom it would have better comported with my humiliation to have approached with my apology verbal—but missing the sight of him, I am forced upon this more painful & mortifying course—I do not know whether, as he left no Note in answer, I may not have committed some faux pas in the hasty Note addressed to him, the morning I left Montecello—a Note written in the very mood in which the preceding day placed me—So was I overpowered with the Heat of that & the preceding day, that I was constrained to lye by till morning—There being no post office in Hanover, I send this via Richmond—that being the single office through which my correspondence is conducted—
             W.F.
          
          
            it calls for the consumption of the flames as soon as read—
          
        